—Appeal from a judgment of Supreme Court, Onondaga County (Centra, J.), entered July 14, 2000, granting defendant’s motion for a directed verdict pursuant to CPLR 4401.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff appeals from a judgment granting defendant’s motion for a directed verdict pursuant to CPLR 4401. Supreme Court properly granted defendant’s motion to strike the testimony of plaintiffs expert, a civil engineer, with respect to the allegedly defective design of a door-locking mechanism on a track loader manufactured by defendant. Plaintiffs *826expert testified that he took several introductory mechanical engineering courses in college, from which he graduated in 1957, and is generally familiar with heavy construction vehicles. He further testified, however, that he had no training in the design of such vehicles or their individual parts. We cannot conclude that the court abused its discretion in determining that plaintiffs expert lacked “ ‘the requisite skill, training, education, knowledge or experience from which it can be assumed that the information imparted or the opinion rendered is reliable’ ” (Williams v Sharp Elecs. Corp., 216 AD2d 917, 917, quoting Matott v Ward, 48 NY2d 455, 459; see generally, Werner v Sun Oil Co., 65 NY2d 839, 840; Hileman v Schmitt’s Garage, 58 AD2d 1029, 1029-1030).
We further conclude that the court properly granted defendant’s motion for a directed verdict, given the inability of plaintiff to establish a prima facie case of design defect in the absence of expert testimony (see, Prosser v County of Erie, 244 AD2d 942, 943). Plaintiff contends for the first time on appeal that he established a prima facie case through his own testimony and various patent documents and thus failed to preserve that contention for our review (see, Volpe v Good Samaritan Hosp., 213 AD2d 398, 399). Present — Pigott, Jr., P.J., Pine, Wisner, Burns and Lawton, JJ.